AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                              Page I of 1



                                    UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     v.                                     (For Offenses Committed On or After November 1, 1987)


                  Carlos Alberto Perez-Carporal                             Case Number:. 3:19-mj-23611

                                                                            Michael Littman
                                                                                                                       ~~wo,._,
                                                                            Defendant's Attorne
                                                                                                                rrm.i ~ M _\:~
REGISTRATION NO. 8876 8298
                                                                                                                f"      - ~-
                                                                                                                       ti
                                                                                                                                      I
                                                                                                                                      ;'\''!ll:;J   (Y
                                                                                                                                                    i~.i':i.
                                                                                                                            (".,:-,.--m ;.•,;JJC.11 . ,e,;;
                                                                                                                                                               /4



THE DEFENDANT:                                                                                                    SEP 0 ,s 2019
 [:gj pleaded guilty to count( s) I of Complaint
                                                                                                      CLE!-""-lK US ·:..JiSl~RIC'f· c/;:·~~iT
 D was found guilty to count( s)                                                                  SOUTHEHN 1y.:n,~1-lr···r n,:: ;;:"";"-~••.: ...
                                                                                                       "' '"
      after a plea of not guilty.                                            '"                      Dl'PUTY'
      Accordingly, the defendant 1s adjudged gmlty of such count(s), which mvolve the followmg offense(s):
Title & Section                   Nature of Offense                                                                Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                      I
 •    The defendant has been found not guilty on count(s)
                                                                         -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~\ TIME SERVED                            • ________ days
 lZI Assessment: $10 WAIVED          [:gJ Fine: WAIVED
 [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •    Court recommends defendant be deported/removed with relative,---~----- charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, September 4, 2019
                                                                          Date ofimposition of Sentence

                 ,/ /\ Ji /'
Received       /I, ;.d)c_
              DUSM
                                          I J
                              l cai/,{_.,{_l
                                                                          111'1.l.~OLX
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                      3: 19-mj-23611
